DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 5, 7-8, 11 are objected to because of the following informalities:  
Claim 5 should be changed to “wherein said first walls (21) form with respect to a rotor axis (31) a peripheral delimitation of the first channel portion (20) at a distance from the rotor axis making the main part of the first channel portion (20)” to correct the typo.  
Claim 7 should be changed to “said first walls (21) of the first channel portion (20) are designed to change the direction of the air flow radially leaving said fan (17) by one of: a range of 70°-110°, a range of 80°-100° or 90°” to clarify the angle.
Claim 8 should be changed to “said second walls (23) of said second channel portion (20) are designed to change the direction of the air flow from the fan (17) in said one of: a range of 70°-110°, a range of 80°-100° or 90°” to clarify the angle.
Claim 11 should be changed to “said air outlet channel (19) extends to let air out from said housing (9) through [[a]] said air outlet (16)” since air outlet is previously recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (CN105634210, “Feng”, using machine translation).
Re claim 1, Feng discloses an electric machine, comprising: 
a stator 1 (fig 4, includes 2 & 3) having a stator body 1a (fig 4) with a stator winding 1b (fig 4) configured to electrically create a plurality of stator poles disposed 
a rotor 3 (fig 4) rotatably disposed within said stator 1 and having a rotor body 3a (fig 4, pg 8, lns 4-7), 
a housing (figs 4 & 14-15, pg 7, lns 19-20 & lns 30-31, figs 14-15 for 4th embodiment of fig 4; housing includes 2 & 5-6) enclosing at least said rotor 3 (fig 4), the stator body 1a (fig 4) and the stator winding 1b (fig 4) and comprising an end shield 5, 6 (figs 4 & 14-15) arranged at each axial end of the machine (figs 4 & 14-15), said housing having at least one air inlet 6y (figs 4 & 15, pg 7, lns 35-37 & pg 9, lns 45-49, arrows indicate airflow can go either way) at a first said axial end of the machine (figs 4, 15 & below) and at least one peripheral air outlet (figs 4 & below, outlet of housing 2 indicated below) at the other, second axial end of the machine (fig 4, 14 & below), 
a fan 9 (fig 4, pg 8, 38-39) fixed within the housing at said second axial end (figs 4 & below) to rotate with the rotor body 3a so as to create a flow of air through said housing from said air inlet 6y to said air outlet for cooling parts of the electric machine (figs 4 & below), and 
an arrangement (fig 4 & below, includes parts forming 1st & 2nd channels) configured to form an air outlet channel (fig 4 & below, includes 1st & 2nd channels) configured to conduct air radially leaving said fan 9 to said air outlet (fig 4 & below), 
wherein said arrangement comprises, in a first channel portion (fig 4 & below), first upstreams walls (fig 4 & below) configured to direct air leaving said fan 9 axially back in the direction of said first axial end (fig 4 & below) and, in a second channel portion (fig 4 & below) following upon the first channel portion (fig 4 & below), second 

    PNG
    media_image1.png
    397
    827
    media_image1.png
    Greyscale

Re claim 2, Feng discloses claim 1 as discussed above and further discloses the air outlet channel of said arrangement is configured to conduct air radially leaving the fan 9 to escape through said air outlet symmetrically around a rotor axis (figs 4 & 14-15, has outlets at locations of 20).
Re claim 3, Feng discloses claim 2 as discussed above and further discloses said end shield 5 at the second axial end of the housing 2 has peripheral portions (figs 4 & below) pointing in the direction of said first axial end (figs 4, below & above for claim 1) and providing said first walls of said first channel portion (figs 4, below & above for claim 1).

    PNG
    media_image2.png
    335
    506
    media_image2.png
    Greyscale

Re claim 4, Feng discloses claim 1 as discussed above and further discloses walls (fig 4 & below) of said first channel portion opposed to said first walls (fig 4 & below & above for claim 1) are formed by a stator frame 2 or a prolongation of a stator frame 2 of the electric machine (figs 4 & below, pg 9, lns 43-44, indicates duct 2h formed in housing 2, as well as hash lines in fig 4 indicate walls are part of 2; 2h is indicated in fig 3; walls can be interpreted as the stator frame or a prolongation of the stator frame 2).

    PNG
    media_image3.png
    381
    592
    media_image3.png
    Greyscale

Re claim 5, Feng discloses claim 1 as discussed above and further discloses  said first walls form with respect to a rotor axis (figs 4 & below, axis of 4) a peripheral delimitation of the first channel portion at a distance from the rotor axis making the main 

    PNG
    media_image4.png
    418
    773
    media_image4.png
    Greyscale

Re claim 7, Feng discloses claim 1 as discussed above and further discloses said first walls of the first channel portion are designed to change the direction of the air flow radially leaving said fan 9 by 70°-110°, 80°-100° or 90° (figs 4 & above for claim 1, shows 90° which is within the two ranges).
Re claim 8, Feng discloses claim 1 as discussed above and further discloses said second walls of said second channel portion are designed to change the direction of the air flow from the fan 9 in said first channel portion when reaching the second 
Re claim 9, Feng discloses claim 1 as discussed above and further discloses said air outlet channel has a third channel portion 20h (fig 4, note: air outlet channel only required to conduct air radially leaving fan to the air outlet of 2; third channel portion 20h is not required to conduct air to the air outlet) following upon said second channel portion (figs 4 & above for claim 1) and which is configured to redirect air flow arriving thereto through said second channel portion in an axial direction (figs 4 & above for claim 1).
Re claim 10, Feng discloses claim 9 as discussed above and further discloses said third channel portion 20h extends from said second channel portion in the direction of said second axial end of the machine (figs 4, below & above for claim 1, at least a portion of 20h extends toward 2nd axial end from 2nd channel portion as indicated below).

    PNG
    media_image5.png
    323
    500
    media_image5.png
    Greyscale

Re claim 11, Feng discloses claim 1 as discussed above and further discloses said air outlet channel extends to let air out from said housing through a said air outlet extending over the main part of the perimeter of the electric machine as seen in the 
Re claim 12, Feng discloses claim 1 as discussed above and further discloses a track-bound vehicle electric machine according to claim 1 (pg 10, lns 7-9, subway).
Re claim 13, Feng discloses claim 12 as discussed above and further discloses a driving arrangement for a track-bound vehicle, wherein it comprises an electric machine according to claim 12 (pg 10, lns 7-9, subway).
Re claim 15, Feng discloses claim 1 as discussed above and further discloses a track-bound vehicle having a driving arrangement for generating a traction force of the vehicle including at least one electric machine according to claim 1 (pg 10, lns 7-9, subway).
Re claim 16, Feng discloses claim 2 as discussed above and further discloses said end shield 5 at the second axial end of the housing 2 has peripheral portions (figs 4 & below) pointing in the direction of said first axial end (figs 4 & above for claims 1 & 3) and providing said first walls of said first channel portion (figs 4 & above for claims 1 & 3).
Re claims 17, 18 and 19, Feng discloses claims 16, 3 and 2, respectively, as discussed above and further discloses walls (fig 4 & above for claim 4) of said first channel portion opposed to said first walls (fig 4 & above for claims 1 & ) are formed by a stator frame 2 or a prolongation of a stator frame 2 of the electric machine (figs 4 & above for claim 4, pg 9, lns 43-44, indicates duct 2h formed in housing 2, as well as hash lines in fig 4 indicate walls are part of 2; 2h is indicated in fig 3; walls can be interpreted as the stator frame or a prolongation of the stator frame 2).
Re claims 20 and 21, Feng discloses claims 17 and 18, respectively, as discussed above and further discloses said first walls form with respect to a rotor axis (figs 4 & above for claim 5, axis of 4) a peripheral delimitation of the first channel portion at a distance from the rotor axis making the main part of the first channel portion located within a circular cylinder having the rotor axis as centre axis (figs 4, 14 & above for claims 1 & 5, circular cylinder formed by portions of 5 & 2 indicated above for claim 5) and a stator frame 2 forming the outer limitation of the stator 1 as radius (figs 4, 14 & above for claims 1 & 5).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootsuka et al. (JP57046645, “Ootsuka”, using machine translation).
Re claim 1, Ootsuka discloses an electric machine, comprising: 
a stator (fig 1, includes 2 & 3) having a stator body 3 (fig 1) with a stator winding 2 (fig 1) configured to electrically create a plurality of stator poles disposed around the inner periphery of the stator body 3 (fig 1, para [0002], lns 1-6), 
a rotor (fig 1) rotatably disposed within said stator and having a rotor body 7 (fig 1, para [0002], ln 7), 
a housing (figs 1-2, para [0002], lns 5-13, includes 1, 4 & 11) enclosing at least said rotor, the stator body 3 and the stator winding 2 (fig 1) and comprising an end shield arranged at each axial end of the machine (fig 1, 4 & axial end of 1 w/ inlet a), said housing having at least one air inlet a (fig 1, para [0002], lns 7-9) at a first said axial end of the machine (fig 1) and at least one peripheral air outlet at the other, second axial end of the machine (figs 1-2 & below, employing 11 of fig 2 for rejection), 

an arrangement (fig 2, portion of 1 & 11 indicated below) configured to form an air outlet channel (figs 2 & below, channels of arrangement) configured to conduct air radially leaving said fan 8 to said air outlet (figs 2 & below), 
wherein said arrangement comprises, in a first channel portion (figs 2 & below), first upstreams walls (figs 2 & below) configured to direct air leaving said fan 8 axially back in the direction of said first axial end (figs 2 & below) and, in a second channel portion (figs 2 & below) following upon the first channel portion (figs 2 & below), second downstreams walls (figs 2 & below) configured to redirect the air flow from the fan 8 to assume a major radial component of said redirected air flow (figs 2 & below).

    PNG
    media_image6.png
    344
    415
    media_image6.png
    Greyscale

Re claim 6, Ootsuka discloses claim 1 as discussed above and further discloses said second walls of said second channel portion form an end of said first channel portion before this is reaching the stator body (figs 1-2 & above for claim 1).

Conclusion
	
Panza (US4150313) and DE29716977 read on at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ERIC JOHNSON/Examiner, Art Unit 2834